NOTICE OF ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to Invention non-elected without traverse.  Accordingly, claims 9-16 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding claim 1 was given in a telephone interview with John Pesseto (Reg. No. 48,369) on 05/02/2022. In addition, claims 9-16 have been cancelled because claims 9-16 are directed to Invention non-elected without traverse.
The application has been amended as follows:
In the Claims
	Claim 1, lines 7-8, “with a second set of PWM signals, wherein the first set of PWM signals” has been changed to --with a second set of gate drive signals, wherein the first set of gate drive signals--.	
	Please cancel claims 9-16.
 
Reason For The Above Changes

The above changes regarding claim 1 have been made as it was agreed during the telephone interview between the examiner and applicant’s representative on 05/02/2022 and because claims 9-16 are directed to Invention non-elected without traverse. Election was made without traverse in the reply filed on 09/21/2020.
REASONS FOR ALLOWANCE
Claims 1, 3, 5-7, 17 and 19-20 are allowed.
Claim 1, as amended, is allowed because the prior art of record does not disclose nor render obvious wherein the first set of gate drive signals includes a high-side gate drive signal with a first duty-cycle D and a low-side gate drive signal with a complementary duty-cycle (1-D) relative to the first duty-cycle, and wherein the second set of gate drive signals includes a high-side PWM gate drive signal with the complementary duty-cycle and a low-side gate drive signal with the first duty-cycle; wherein the first duty-cycle D is not equal to the complementary duty-cycle (1-D) as cited with the rest of the claimed limitations.
Claims 3 and 5-7 are allowed based on the dependency from claim 1.

Claim 17 is allowed because the prior art of record does not disclose nor render obvious wherein generating the first set of gate drive signals comprises: generating a first high-side gate drive signal with a first duty-cycle D; and generating a first low-side gate drive signal with a complementary duty-cycle (1-D) relative to the first duty-cycle, and wherein generating the second set of gate drive signals comprises: generating a second high-side gate drive signal with the complementary duty-cycle (1-D); and generating a second low-side gate drive signal with the first duty-cycle D; wherein the first duty-cycle D is not equal to the complementary duty-cycle (1-D) as cited with the rest of the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842